Citation Nr: 0811081	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected irritable bowel syndrome 
(IBS) with a history of erosive gastritis, to include the 
assignment of a separate compensable evaluation for erosive 
gastritis.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected left knee disability.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1986 to May 
1990.  

In October 2005, the Board of Veterans' Appeals (Board) 
granted service connection for a spinal disorder and a left 
hip disorder and remanded the issues of service connection 
for IBS, an initial compensable evaluation for service-
connected left knee disability, and an initial compensable 
evaluation for service-connected erosive gastritis to the RO 
for additional development.  

A September 2007 rating decision granted service connection 
for IBS and assigned an initial evaluation of 30 percent for 
IBS with history of erosive gastritis effective on August 25, 
2003.  

Inasmuch as a rating higher than 30 percent is available for 
the now service-connected gastrointestinal disability, a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, and the veteran had not 
indicated that she is satisfied with the current rating, this 
issue remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  



FINDINGS OF FACT

1.  Since August 25, 2003, the service-connected 
gastrointestinal disability picture is not shown to have been 
manifested by more than moderate disablement as reflected by 
frequent episodes of bowel disturbance with abdominal 
distress; neither small nodular lesions nor eroded or 
ulcerated areas with symptoms are shown during this period; 
nor are findings of anemia, neither malnutrition or weight 
loss nor other related findings that are productive of 
impairment of health currently demonstrated.  

2.  Since August 25, 2003, the service-connected left knee 
disability is shown to be manifested by complaints of 
constant aching with motion from 0 to 140 degrees and pain at 
the extreme of flexion; neither instability nor bony 
abnormality is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected IBS with a 
history of erosive gastritis or a separate compensable 
evaluation for erosive gastritis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 7307-7319 (2007).  

2.  The criteria for the assignment of an initial compensable 
rating for service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a including Diagnostic Codes 5299-5260 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The RO sent the veteran a letter in February 2006 in which 
she was informed of the requirements needed to establish an 
increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in her 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
October 2007 about effective dates if an increased rating 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).  

The veteran was also told in the October 2007 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in August 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Increased Rating Claims 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  


IBS With Erosive Gastritis 

Schedular Criteria

The increased rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110- 
4.113.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.  

Although the veteran has more than one gastrointestinal 
diagnosis, they are rated as a single disabling entity.  

Diagnostic Code 7307 provides a higher rating for hypertropic 
gastritis.  Diagnostic Code 7307 provides a 60 percent rating 
for chronic gastritis with severe hemorrhages, or large 
ulcerated or eroded areas.  

A 30 percent rating is assignable for chronic hypertropic 
gastritis with multiple eroded or ulcerated small areas with 
symptoms.  A 10 percent rating is assignable for chronic 
gastritis with small nodular lesions and symptoms.  

Under DC 7319, irritable colon syndrome, a 30 percent 
evaluation is assignable for severe; diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  

A 10 percent rating is assignable for moderate; with frequent 
episode of bowel disturbance and abdominal distress.  38 
C.F.R. § 4.114, Diagnostic Code 7319.  


Analysis

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  

In this case, there are two gastrointestinal conditions that 
have been identified.  The hyphenated diagnostic codes 
indicate that the veteran could be assigned a rating under 
either code.  

The veteran, who was initially assigned a noncompensable 
evaluation for erosive gastritis, effective on August 25, 
2003, was granted service connection for IBS by rating 
decision in September 2007.  This rating decision combined 
the veteran's service-connected IBS with her already service-
connected erosive gastritis and assigned a 30 percent rating, 
effective on August 25, 2003.  

As noted, any ratings under diagnostic codes 7301 to 7329 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

In this case, the current 30 percent evaluation is assigned 
for IBS under Diagnostic Code 7319.  While a rating of 60 
percent may be assigned for gastritis when there is chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas, the veteran is not have any current significant 
gastritis symptomatology that would equate with more than 
small nodular lesions with symptoms.  A disability picture 
manifested by findings of multiple small eroded or ulcerative 
areas has not been shown.  

Because the predominant disability picture is rated on basis 
of manifestations of IBS, there can be no separate rating 
assigned for erosive gastritis in this case.  There is no 
current medical evidence of chronic gastritis, including on 
VA examination in August 2006 when the prior erosive 
gastritis was noted to have most likely healed..  

The Board would also note that, although gastroesophageal 
reflux was diagnosed on VA examination in August 2006, an 
upper gastrointestinal x-ray series in August 2006 was 
unremarkable for a hiatal hernia or gastroesophageal reflux.  

Additionally, a higher rating cannot be assigned under 
another diagnostic code for the service-connected 
gastrointestinal disability absent findings of anemia, 
malnutrition or weight loss productive of impairment of 
health.  


Left Knee Disability


Schedular Criteria

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  



Analysis

The service-connected left knee disability is rated as 
noncompensable under Diagnostic Codes 5299-5260 for 
limitation of flexion.  

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5260 indicates that the 
disability has been rated as analogous to limitation of 
motion of the leg.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  

The veteran's range of motion of the left knee was from 0 to 
140 degrees on examination for VA in August 2002.  Motor 
function was 5/5, and there was no locking, subluxation or 
effusion of the left knee.  There was no incoordination or 
weakness on range of motion testing.  

The X-ray studies of the knees were normal.  The diagnosis 
was that of mild bilateral knee pain, secondary to reflex 
sympathetic dystrophy with mild effects on activities of 
daily living and ability to perform job.  

A May 2005 MRI of the left knee was reported to be within 
normal limits.  

On VA examination in August 2006, the veteran noted a 
constant ache in the left knee, worse with walking.  His 
range of motion for the left knee was from 0 to 140 degrees 
with pain at the extreme of flexion.  There was no redness, 
swelling or deformity.  

There also was no joint instability, objective evidence of 
pain or additional limitation due to pain, fatigue, weakness 
or lack of endurance following repetitive use.  The X-ray 
studies of the left knee were considered unremarkable.  The 
diagnosis was that of normal examination of the left knee.  

Based on this record, the medical evidence shows essentially 
normal range of motion in flexion and extension with only 
pain at the extreme of flexion since August 25, 2003.  

Consequently, the disability picture for the veteran's 
service-connected left knee disorder does not warrant a 
rating.  

Because there is no medical evidence of ankylosis, recurrent 
subluxation or lateral instability, or dislocation of 
semilunar cartilage, a compensable evaluation is not 
warranted for left knee disability under another diagnostic 
code for disability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258 (2007).  

The Board notes that an increased evaluation can also be 
assigned for a disability rated for limitation of motion due 
to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, the veteran has essentially normal range of motion 
of the left knee without evidence of fatigue, weakness, lack 
of endurance, or incoordination.  Consequently, no additional 
compensation is warranted under DeLuca.  See also 38 C.F.R. 
§ 4.40, 4.45.  

The Board notes that because initial disability ratings are 
at issue, the veteran can be assigned a staged disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, as there is no significant variation in 
symptomatology for either the veteran's IBS with erosive 
gastritis or for left knee disability during the appeal 
period, the Board concludes that no additional rating is 
warranted for either disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  The ratings in excess of those 
assigned provide for certain manifestations of the service-
connected disabilities at issue, but the medical evidence 
reflects that those manifestations are not present in this 
case.  

Moreover, there is no evidence demonstrating that either of 
the service-connected disabilities markedly interferences 
with employment.  In fact, it was noted on VA examination in 
August 2006 that examination of the left knee was normal and 
that prior erosive gastritis had most likely healed; 
moreover, an upper gastrointestinal 
x-ray series was considered unremarkable.  

Further, there is no evidence that the veteran has been 
recently hospitalized due to either of the service-connected 
disabilities at issue.  Accordingly, the RO's decision not to 
submit this case for extraschedular consideration was 
correct.  



ORDER

An initial evaluation in excess of 30 percent for service-
connected IBS with erosive gastritis is denied.

An initial compensable evaluation for the service-connected 
left knee disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


